636 N.W.2d 795 (2001)
Benjamin B. WOMACK, Respondent,
v.
FIKES OF MINNESOTA, and Western National Mutual Group, Relators,
AMCO Insurance Company, Intervenor.
No. C5-01-1644.
Supreme Court of Minnesota.
December 13, 2001.
Janet Stellpflug, Aafedt, Forde, Gray & Monson, P.A., Minneapolis, for relator.
Timothy P. Jung, Cronan Pearson Quinlivan, P.A., Minneapolis, for employee and intervenor-respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 12, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ PAUL H. ANDERSON
Associate Justice